 1   AARON D. FORD
      Attorney General
 2   IAN E. CARR, Bar No. 13840
      Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson Street
 5   Carson City, Nevada 89701-4717
     Tel: (775) 684-1259
 6   E-mail: icarr@ag.nv.gov

 7   Attorneys for the Defendants
     Guy Brown and Julie Matousek
 8

 9                                       UNITED STATES DISTRICT COURT

10                                            DISTRICT OF NEVADA

11   ARTHUR LEE GARRISON,
                                                                Case No. 3:17-cv-00391-MMD-WGC
12                                   Plaintiff,
13   v.                                                                 ORDER GRANTING
14   NEVADA DEPARTMENT OF                                     MOTION FOR EXTENSION OF TIME
     CORRECTIONS DIRECTOR, et al.                              TO FILE RESPONSIVE PLEADING
15
                                     Defendants                             (First Request)
16

17           Defendants, Guy Brown and Julie Matousek, by and through counsel, Aaron D. Ford, Attorney

18   General of the State of Nevada, and Ian Carr, Deputy Attorney General, hereby submit their Motion for

19   Extension of Time to File a Responsive Pleading (First Request). This Motion is based on Federal Rule

20   of Civil Procedure 6(b)(1)(A), the following Memorandum of Points and Authorities, and all papers and

21   pleadings on file in this action.

22                               MEMORANDUM OF POINTS AND AUTHORITIES

23   I.      ARGUMENT

24           Defendants respectfully request a thirty (30) day extension of time out from the current deadline

25   (May 21, 2019) to file a responsive pleading in this case. Counsel for Defendants is confronted with

26   numerous competing deadlines and a high workload due to staffing changes in the Office of the

27   Attorney General. However, such obstacles are currently being resolved and the requested extension of

28   time should afford Defendants adequate time to file a responsive pleading in this case.

                                                        1
 1          Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

 2                  When an act may or must be done within a specified time, the court may,
                    for good cause, extend the time: (A) with or without motion or notice if
 3
                    the court acts, or if a request is made, before the original time or its
 4                  extension expires; or (B) on motion made after the time has expired if the
                    party failed to act because of excusable neglect.
 5

 6   Defendants’ request is timely and its limited nature will not hinder or prejudice Plaintiff’s case, but will
 7   allow for a thorough responsive pleading to Plaintiff’s allegations. The requested thirty (30) day

 8   extension of time should permit Defendants time to adequately research and respond to Plaintiff’s

 9   allegations.   Defendants assert that the requisite good cause is present to warrant the requested

10   extension of time.

11          For these reasons, Defendants respectfully request a thirty (30) day extension of time from the

12   current deadline to file a responsive pleading in this case, with a new deadline to and including

13   Thursday, June 20, 2019.

14          DATED this 21st day of May, 2019.

15                                                 AARON D. FORD
                                                   Attorney General
16

17                                                 By:
                                                             IAN E. CARR
18                                                           Deputy Attorney General
                                                             State of Nevada
19                                                           Bureau of Litigation
                                                             Public Safety Division
20
                                                             Attorneys for Defendants
21

22                                                 IT IS SO ORDERED.
23
                                                   ___________________________
24                                                 U.S. MAGISTRATE JUDGE
25                                                         May 22, 2019
                                                   DATED:____________________
26

27

28

                                                         2
